Exhibit 10.35

FIFTH AMENDMENT TO THE

MIRANT SERVICES

SUPPLEMENTAL BENEFIT PLAN

WHEREAS, Mirant Services, LLC (the “Company”) heretofore adopted the Mirant
Services Supplemental Benefit Plan (the “Plan”), effective January 1, 2001, to
provide certain retirement and other deferred compensation benefits primarily
for a select group of management or highly compensated employees; and

WHEREAS, pursuant to Section 6.2 of the Plan, the Board of Managers of the
Company (the “Board”) has the authority to amend the Plan; and

WHEREAS, the Board has delegated its authority to amend the Plan, provided such
amendment does not have a material effect on the cost of the Plan, to the Mirant
Benefits Committee (the “Committee”); and

WHEREAS, the Committee wishes to amend the Plan, effective as of April 1, 2006,
to allow nonresident aliens with no U.S.-source income who are excluded from
participating in the Mirant Services Employee Savings Plan to receive certain
non-pension benefits under the Plan; and

WHEREAS, the Committee has determined that the above amendment would not have a
material effect on the cost of the Plan.

NOW, THEREFORE, the Committee hereby amends the Plan as follows, to be effective
as of April 1, 2006:

I.

Section 4.1 of the Plan is hereby amended in its entirety to read as follows:

“4.1 Eligibility Requirements. All Employees who are determined eligible to
participate in accordance with Section 4.2:

 

  (a) whose benefits under the Pension Plan are limited by the limitations set
forth in Sections 401(a)(17) or 415 of the Code,

  (b) for whom contributions by the Employing Company to the Savings Plan are
limited by the limitations set forth in Section 401(a)(17), 401(k), 401(m),
402(g) or 415 of the Code,

  (c) who make deferrals under the Deferred Compensation Plan, or

  (d) who are nonresident aliens with no U.S.-source income who are excluded
from participating in the Savings Plan shall be eligible to receive benefits
under the Plan.”

II.

Section 5.2 (a) of the Plan is hereby amended in its entirety to read as
follows:

“(a) A Participant shall be entitled to a Non-Pension Benefit which is
determined under this Section 5.2. An Account shall be established for the
Participant as of his initial Plan Year of participation in the Plan. Each Plan
Year, such Account shall be credited with an amount equal to the amount that the
Employing Company is prohibited from contributing to the Savings Plan on behalf
of the Participant as a result of the limitations imposed by Sections
401(a)(17), 401(k), 401(m), 402(g) and 415(c) of the Code or, in the case of a
nonresident alien with no U.S.-source income who is excluded from participating
in the Savings Plan, an amount equal to the sum of the Fixed Profit Sharing
Contribution, the Discretionary Profit Sharing Contribution and the Employer
Matching Contribution (all as defined in the Savings Plan) the Employee would
had received under the Savings Plan for the Plan Year if he had participated in
the Savings Plan and contributed the maximum amount of matched Elective Employer
Contributions (as defined in the Savings Plan) to the Savings Plan during such
Plan Year.”



--------------------------------------------------------------------------------

III.

All parts of the Plan not inconsistent here with are hereby ratified and
confirmed.

IN WITNESS WHEREOF, Mirant Services, LLC, through its duly authorized officer
pursuant to a unanimous consent of the Committee dated May 25, 2006, has adopted
this Fifth Amendment to the Mirant Services Supplemental Benefit Plan on this
25th day of May, 2006, to be effective April 1, 2006.

 

MIRANT SERVICES, LLC By:   /s/    J. William Holden III  

Title: SVP and Treasurer

 

2